USDC IN/ND case 3:20-cv-00470-JD-MGG document 11 filed 02/18/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER A. STANTON,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-470-JD-MGG

 ROBERT E. CARTER, JR., et al.,

               Defendants.

                                 OPINION AND ORDER

       Christopher A. Stanton, a prisoner without a lawyer, filed this lawsuit against

Sergeant Joshua Robinson and Sergeant Christopher Saulnier alleging that they sexually

assaulted him on March 6, 2020. He has also sued Commissioner Robert E. Carter, Jr.,

Superintendent John Galipeau, and Mark Levenhagen because he told them about the

sexual assaults, and they took no action in response to his reports. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       Stanton indicates that he filed two informal grievances about the sexual assaults,

but that he did not finish the grievance process because the superintendent said that he
USDC IN/ND case 3:20-cv-00470-JD-MGG document 11 filed 02/18/21 page 2 of 3


did not believe Stanton’s allegations. ECF 1 at 5. In short, Stanton concluded that the

process was pointless. Prisoners, however, are prohibited from bringing an action in

federal court with respect to prison conditions “until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a).

       The PLRA provides that “[n]o action shall be brought with respect to
       prison conditions under section 1983 . . . until such administrative
       remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion
       is necessary even if the prisoner is requesting relief that the relevant
       administrative review board has no power to grant, such as monetary
       damages, or if the prisoner believes that exhaustion is futile.

Dole v. Chandler, 438 F.3d 804, 808-809 (7th Cir. 2006) (citations omitted). The Seventh

Circuit held in Dole that a prisoner must file a grievance because responding to his

grievance might satisfy him and avoid litigation or the grievance could “alert prison

authorities to an ongoing problem that they can correct.” Id. at 809, citing Porter v.

Nussle, 534 U.S. at 525. Even if Stanton believed that submitting a timely formal

grievance was futile, “he had to give the system a chance.” Flournoy v. Schomig, 152 F.

App’x 535, 538 (7th Cir. 2005); Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 536 (7th Cir.

1999) (“No one can know whether administrative requests will be futile; the only way to

find out is to try.”).

       Failure to exhaust is an affirmative defense on which the defendant bears the

burden of proof. Dole, 438 F.3d at 809. Nevertheless, “a plaintiff can plead himself out of

court. If he alleges facts that show he isn’t entitled to a judgment, he’s out of luck.” Early

v. Bankers Life and Cas. Co., 959 F.2d 75, 79 (7th Cir. 1992) (citations omitted). Such is the

case here. “[A] suit filed by a prisoner before administrative remedies have been



                                               2
USDC IN/ND case 3:20-cv-00470-JD-MGG document 11 filed 02/18/21 page 3 of 3


exhausted must be dismissed; the district court lacks discretion to resolve the claim on

the merits, even if the prisoner exhausts intra-prison remedies before judgment.” Perez,

182 F.3d at 535. Stanton admits in his complaint that he did not exhaust his

administrative remedies before filing suit. Therefore, this case cannot proceed. If

Stanton can exhaust his administrative remedies, he may file a new lawsuit.

       Stanton also filed a motion for preliminary injunction. ECF 10. Because he cannot

proceed on his claims, the motion for preliminary injunction must be denied.

       For these reasons, Christopher A. Stanton’s motion for preliminary injunction

(ECF 10) is DENIED, and this case is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED on February 18, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
